Citation Nr: 0629302	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, to include entitlement to 
a separate rating for each ear.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 RO decision, which 
denied entitlement to an increased rating for tinnitus, to 
include entitlement to a separate rating for each ear.

In an August 2004 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for tinnitus, to 
include entitlement to a separate rating for each ear.  The 
veteran appealed the August 2004 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2005 Order, the Court granted a Joint Motion for Remand 
of the parties (the VA Secretary and the veteran), vacated 
the Board's August 2004 decision, and remanded the case back 
to the Board pursuant to 38 U.S.C. § 7252(a), for 
readjudication consistent with the Motion.  While at the 
Board, a temporary stay was imposed on the processing of the 
claim, as will be addressed more fully herein below.  As the 
stay has now been lifted, the case is ready for further 
appellate consideration.  


FINDING OF FACT

The veteran is in receipt of a 10 percent rating, which is 
the schedular maximum authorized under VA regulations, for 
service-connected bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§4.87, Diagnostic Code 6260 (prior and subsequent to June 13, 
2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U.S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

II.  Merits of Claim

In January 2003, the veteran through his representative 
requested a rating in excess of 10 percent for his service-
connected tinnitus.  Specifically, he claimed entitlement to 
a 10 percent evaluation for each ear.  In a February 2003 
decision, the RO denied the veteran's claim on the basis that 
his current evaluation of 10 percent for tinnitus was the 
maximum amount allowed by law.  In the August 2003 statement 
of the case, the RO stated that under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, of VA's Rating Schedule, to include the 
new rating criteria of Code 6260 that was effective in June 
2003, there was no provision for the assignment of a separate 
10 percent evaluation for tinnitus of each ear, regardless of 
whether it was found in one or both ears.  The veteran 
appealed the RO's decision to the Board.  In a decision 
promulgated in August 2004, the Board denied the veteran's 
claim for an increased rating for tinnitus, to include a 
separate rating for each ear, based on both the old and 
revised rating criteria for Code 6260.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

The veteran appealed the Board's unfavorable decision of 
August 2004 to the Court.  While his appeal was pending at 
the Court, the Court promulgated a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), wherein it reversed a 
Board decision that found that, under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

In light of the Court's decision in Smith, the VA Secretary 
and the veteran entered a Joint Motion for Remand to the 
Court in April 2005, part of which stated that a remand was 
warranted for the Board to apply 38 C.F.R. § 4.25(b) ("... the 
disabilities arising from a single disease entity... are to be 
rated separately...") to the facts of the case and to 
readjudicate consistent with the Court's holdings in Smith.  
Later that same month, the Court granted the Joint Motion, 
vacated the Board's August 2004 decision, and remanded the 
case back to the Board for readjudication consistent with the 
Joint Motion.  

Meanwhile, VA appealed the Court's decision in Smith to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources based on court precedent 
that may ultimately be overturned on appeal, the Secretary 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  The veteran's claim was thus affected by 
the stay and held in abeyance pending further judicial 
development.  The Board notified the veteran of this stay by 
letter issued in June 2005.  

Recently, on June 19, 2006, the Federal Circuit reversed the 
Veterans Court's decision in Smith, and affirmed VA's 
longstanding interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United 
States Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Smith, 451 F.3d at 1350-51.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  By letter in July 
2006, the Board notified the veteran that the stay was 
lifted, and offered him the opportunity to submit additional 
argument and/or evidence in support of his appeal prior to 
the Board's readjudication of his claim.  The veteran 
responded in July 2006, indicating that he did not have 
anything else to submit.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  In other words, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus under both the old and new versions of 
the regulation.  38 C.F.R. §4.87, Diagnostic Code 6260.  
Therefore, his claim for separate 10 percent ratings for each 
ear for his service-connected tinnitus must be denied under 
both the old and new versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to a schedular evaluation in excess of 10 percent 
for tinnitus, to include entitlement to a separate rating for 
each ear, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


